Learned, P. J.
This order should be affirmed. The purchaser bid off two pieces of property, sold together,—one of a little less than three acres, the other described to be 89 acres. By an honest misapprehension, he supposed *35the piece of 89 acres to be one which belongs to the plaintiff, but which was in fact not sold. The piece which the purchaser in fact bought is of much less value than that which he supposed he was buying, and contains, as would seem, 8 or 9 acres, not 89. The utmost fairness must be observed in judicial sales; and a purchaser will not be compelled to complete his sale when he has bid, under an honest misapprehension, and discovers that he has not bought the property for which he thought he was bidding, and at once applies for relief. We do not say that the plaintiff intended to deceive, but probably the selling of the two pieces together tended to lead the purchaser into the mistake which he made. Order affirmed, with $10 costs and printing disbursements. All concur.